MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Jan 22 2021, 8:48 am
                                                                                                     FILED
                                                                                                 Jan 22 2021, 8:48 am

                                                                                                     CLERK
                                                                                                 Indiana Supreme Court
                                                                                                    Court of Appeals
                                                                                                      and Tax Court




court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


APPELLANT, PRO SE                                        ATTORNEYS FOR APPELLEE
William Thomas Gudger                                    Theodore E. Rokita
Greencastle, Indiana                                     Attorney General of Indiana
                                                         Ian McLean
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Thomas Gudger,                                   January 22, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-PC-1184
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable Brant J. Parry,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         34D02-1910-PC-3367



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-1184 | January 22, 2021                                         Page 1 of 6
                                       Statement of the Case
[1]   William Thomas Gudger (“Gudger”) appeals the post-conviction court’s

      summary denial of his petition for post-conviction relief. Gudger filed an

      amended petition for post-conviction relief, in which he claimed that his

      appellate counsel was ineffective. Before the State had filed an answer to the

      amended petition, the post-conviction court summarily denied Gudger’s post-

      conviction petition.


[2]   On appeal, Gudger argues that the post-conviction court erred by denying his

      petition. In response, the State points out that the post-conviction court

      engaged in a procedural error by summarily denying Gudger’s post-conviction

      petition that was premised on a factual claim of ineffective assistance of

      counsel. The State requests that our Court remand this case for further

      proceedings. We agree with the State that the post-conviction court erred by

      summarily denying Gudger’s post-conviction petition. Accordingly, we reverse

      the post-conviction court’s judgment and remand for further proceedings.


[3]   We reverse and remand.


                                                      Issue
              Whether the post-conviction court erred by summarily denying
              Gudger’s post-conviction petition.




      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1184 | January 22, 2021   Page 2 of 6
                                                        Facts
[4]   In 2016, the State charged Gudger with Level 3 felony robbery. Before trial,

      Gudger filed a motion to suppress the evidence seized pursuant to search

      warrants from his residence and his hotel room as well as his statement to

      police. The trial court denied the motion. In January 2018, a jury found

      Gudger guilty as charged, and the trial court imposed a fifteen (15) year

      sentence.


[5]   Gudger, by counsel, appealed his conviction. See Gudger v. State, No. 18A-CR-

      525 (Ind. Ct. App. June 18, 2019). On appeal, Gudger argued that the trial

      court had abused its discretion when it admitted into evidence items that the

      police had seized during a search of his residence. Specifically, he argued that

      “the search of his residence was illegal because the search warrant lacked

      probable cause.” Id. at *4. A majority of the panel from this Court determined

      that “we need not decide whether there was probable cause to issue the search

      warrant.” Id.1 This Court explained that Gudger was required to

      “demonstrate both that the warrant lacked probable cause and that the good

      faith exception d[id] not apply” and that Gudger had failed to make an

      argument that the good faith exception did not apply. Id. (emphasis in

      original). We also pointed out that Gudger had failed to show or even argue

      that his case fell under one of the two situations where the good faith exception




      1
        One member of the panel filed a concurring opinion and stated that there was probable cause to issue the
      search warrant.

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1184 | January 22, 2021                  Page 3 of 6
      does not apply. Accordingly, this Court held that Gudger had “not met his

      burden on appeal to demonstrate that the trial court erred when it admitted as

      evidence items seized pursuant to the search of his residence.” Id. Lastly, we

      held that Gudger had failed to make a cogent argument regarding his assertion

      that the trial court should have suppressed the evidence seized during a search

      of Gudger’s hotel room and his statement to police. Id. at n.3.


[6]   In October 2019, Gudger filed a pro se petition for post-conviction relief, raising

      a claim of ineffective assistance of appellate counsel. Thereafter, Gudger filed a

      motion for leave to file an amended post-conviction petition, and the post-

      conviction court granted his motion. On May 7, 2020, Gudger filed a pro se

      amended post-conviction petition, in which he provided further details

      regarding his ineffective assistance of appellate counsel claim and attached

      various exhibits in support of his petition. Gudger argued that his appellate

      counsel was ineffective by failing to effectively argue the issue of probable cause

      and by failing to address the good faith exception, which, he asserted, could not

      be dismissed as a strategic decision.


[7]   Eight days later and before the State had filed an answer, the post-conviction

      court issued an order, summarily denying Gudger’s petition for post-conviction

      relief. The post-conviction court’s order did not contain any findings of fact or

      conclusions of law as required under Post-Conviction Rule 1(6). Gudger now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 20A-PC-1184 | January 22, 2021   Page 4 of 6
                                                   Decision
[8]    Gudger appeals from the post-conviction court’s order summarily denying post-

       conviction relief on his claim of ineffective assistance of appellate counsel.


[9]    The State contends that we need not review the substantive merits of Gudger’s

       claim because of the procedural error that requires “[t]his case [to] be remanded

       for further proceedings under the post-conviction rules.” (State’s Br. 11).

       Specifically, the State points out that the post-conviction court’s summary

       denial of Gudger’s petition was not proper under Indiana Post-Conviction Rule

       1(4)(f) or 1(4)(g) and that Gudger’s claim of ineffective assistance of counsel

       was a fact-sensitive issue that should not be summarily denied.


[10]   We agree with the State that a remand for further proceedings is required. As

       this Court has explained in various cases, including Osmanov v. State, 40 N.E.3d

       904 (Ind. Ct. App. 2015) and Binkley v. State, 993 N.E.2d 645 (Ind. Ct. App.

       2013), reh’g denied, Post-Conviction Rule 1(4) provides two different subsections

       under which a post-conviction court may deny a petition without a hearing: (1)

       subsection (f), which allows summary denial if “the pleadings conclusively

       show that [the] petitioner is entitled to no relief[;]” or (2) subsection (g), under

       which a court may grant a summary disposition after “a motion by either

       party.]” See Ind. Post-Conviction Rule 1(4). As the State acknowledges, the

       post-conviction court’s summary denial was not proper under either subsection.

       Additionally, Post-Conviction Rule 1(9)(b), which provides that a post-

       conviction court may rule on a pro se petitioner’s petition without an


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1184 | January 22, 2021   Page 5 of 6
       evidentiary hearing where the court “order[s] the cause submitted by

       affidavit[,]” is not applicable in this case. See P-C.R. 1(9)(b). Moreover, we

       have explained that “‘when a petitioner alleges ineffective assistance of counsel,

       and the facts pled raise an issue of possible merit, the petition should not be

       summarily denied.’” Osmanov, 40 N.E.3d at 909 (quoting Kelly v. State, 952

       N.E.2d 297, 300 (Ind. Ct. App. 2011) (emphasis added in Osmanov). See also

       Binkley, 993 N.E.2d at 650 (explaining that the issue of ineffective assistance of

       counsel is “fact sensitive” and should not be summarily dismissed).


[11]   Because the post-conviction court erred by summarily denying relief on

       Gudger’s post-conviction petition, we reverse the post-conviction court’s order

       and remand for further proceedings on Gudger’s ineffective assistance of

       counsel claim. Additionally, we direct the post-conviction court to issue

       findings of fact and conclusions of law consistent with Post-Conviction Rule

       1(6).


[12]   Reversed and remanded.


       Vaidik, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-1184 | January 22, 2021   Page 6 of 6